UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-4370


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JEFFREY KALVIN BRADY,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Senior District Judge. (1:15-cr-00364-JAB-7)


Submitted:   January 31, 2017             Decided:   February 2, 2017


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Stephen F. Wallace, WALLACE LAW FIRM, High Point, North
Carolina, for Appellant. Sandra Jane Hairston, Assistant United
States Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jeffrey Kalvin Brady appeals the 98-month sentence imposed

upon    his    guilty        plea    to     conspiracy            to     distribute      cocaine

hydrochloride, in violation of 21 U.S.C. §§ 841(b)(1)(C), 846

(2012).       On appeal, Brady’s counsel has filed a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), certifying that

there   are    no     meritorious          grounds      for       appeal      but     questioning

whether the district court complied with Fed. R. Crim. P. 11 in

accepting      Brady’s       guilty       plea       and     whether       the       sentence    is

reasonable.          Brady has not filed a supplemental pro se brief

despite    being      advised       of     his       right    to    do     so.        Finding   no

meritorious grounds for appeal, we affirm.

       First, Brady generally questions whether the district court

erred in accepting his guilty plea.                          Because Brady did not move

to withdraw his guilty plea or otherwise preserve a claim of

Rule 11 error, we review for plain error.                                  United States v.

Sanya, 774 F.3d 812, 815 (4th Cir. 2014).                                Our review of the

plea    hearing      reveals        that    the       district         court     substantially

complied      with    Rule    11    in     conducting         the      plea    colloquy,       thus

ensuring that Brady’s plea was knowing, voluntary, and supported

by an independent factual basis.                     Fed. R. Crim. P. 11(b).

       Brady    next        questions          the     procedural          and       substantive

reasonableness         of     his    sentence.               We     review       a    sentence’s

reasonableness        for     abuse       of     discretion.              United      States    v.

                                                 2
Howard, 773 F.3d 519, 527-28 (4th Cir. 2014).                             We first review

for    procedural         error,       such    as   improper         calculation       of   the

Sentencing Guidelines range, failure to consider the 18 U.S.C.

§ 3553(a)      (2012)         factors,    selection       of     a     sentence    based     on

clearly erroneous facts, id. at 528, or failure to adequately

explain the sentence, Gall v. United States, 552 U.S. 38, 51

(2007).     Absent any procedural error, we examine the substantive

reasonableness           of    the     sentence     under       “the    totality       of   the

circumstances.”               Id.    Sentences within a properly calculated

Guidelines range are presumed reasonable, and this presumption

“can    only        be    rebutted       by     showing     that        the     sentence     is

unreasonable         when      measured       against     the    18     U.S.C.     § 3553(a)

factors.”       United States v. Louthian, 756 F.3d 295, 306 (4th

Cir. 2014).          We conclude that Brady’s sentence is procedurally

reasonable and that Brady has not overcome the presumption of

substantive reasonableness accorded his within-Guidelines-range

sentence.

       In   accordance          with    Anders,     we    have       reviewed    the    entire

record in this case and have found no meritorious issues for

appeal.        We    therefore         affirm    the     district       court’s    judgment.

This court requires that counsel inform Brady, in writing, of

the right to petition the Supreme Court of the United States for

further review.           If Brady requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then

                                                3
counsel   may   move     in    this   court   for   leave    to     withdraw     from

representation.        Counsel’s motion must state that a copy thereof

was served on Brady.          We dispense with oral argument because the

facts   and   legal     contentions     are   adequately     presented      in    the

materials     before    this    court   and   argument      would    not   aid    the

decisional process.



                                                                           AFFIRMED




                                         4